DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jayme Torelli on 02/02/2022.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 4, 12 and 14 to read as follow:
Claim 1, A spinal distraction system comprising: 
a distraction rod having a first end configured for affixation to a subject's spine at a first location and a second end containing a recess having a threaded portion disposed therein; and 
an adjustable portion configured for affixation to the subject's spine at a second location remote from the first location, the adjustable portion comprising: 
a lead screw,
a housing extending along a longitudinal axis, the housing [[and]] containing a permanent magnet and the lead screw, wherein the housing contains the permanent magnet in close proximity to a first end of the housing, and wherein the permanent magnet [[being]] is configured to rotate the lead screw about the longitudinal axis within the housing, the lead screw being operatively coupled to the threaded portion of the distraction rod, and wherein the housing further includes an open end at a second end that is opposite the first end, and
a locking pin passing transversely through the lead screw configured to couple the permanent magnet to the lead screw to permit angular displacement of the lead screw relative to the magnet within the housing,
wherein upon rotating the lead screw by the permanent magnet, the lead screw is configured to communicate with the threaded portion of the distraction rod to telescopically move the distraction rod into and out of the open end of 
Claim 3, The spinal distraction system of claim [[2]] 1, wherein the locking pin comprises heat treated stainless steel. Claim 4, The spinal distraction system of claim [[2]] 1, comprising a magnet assembly having a first cup and a second cup with the permanent magnet located in a recess formed between the first cup and the second cup.
Claim 12, The spinal distraction system of claim 11, wherein an interior between the housing and the distraction rod has a positive air pressure configured to permit movement of the distraction rod while sealing the interior of the housing.
Claim 14,  The spinal distraction system of claim 1, the housing comprising a stop in close proximity to the open end, and the distraction rod comprising a splined tip, the stop of the housing configured to prevent the splined tip of the distraction rod from exiting the housing, and thereby maintaining the distraction rod with respect to the housing.
B.	Allow claims 1 and 3 – 20.
C.	Cancel claim 2. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Giger et al. (US Pub. 2007/0270803 A1) which discloses a related distraction system [abstract, Figs.21 – 24] comprising distraction rod (1042) having threaded portion (1044), an adjustable portion comprising lead screw (1022 and 1110), housing (1024), locking pin (1002). However, Giger alone or in combination with Meyer (US Pub. 2004/0193266 A1) does not disclose all the limitations of the claim as currently amended, i.e. directed to the telescopic movement of the rod in and out of the housing to change axial length of the distraction system and the angular movement of the lead screw relative to the magnet within the housing. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775